IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-34,760-02


EX PARTE RUSSELL WADE WETZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9020 IN THE 132ND DISTRICT COURT

FROM SCURRY COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful
possession of a firearm and sentenced to sixty years' imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that trial counsel was ineffective due to a conflict
of interest. The trial court entered findings of fact and conclusions of law and recommended that we
deny this application. After conducting an independent review of the record, we agree with the trial
court's factual findings and recommendation. Accordingly, we adopt the trial court's factual findings
and deny this application; however, we do not adopt its conclusions of law. We review a trial court's
conclusions of law de novo. Ex parte Ellis, 233 S.W.3d 324, 331 (Tex. Crim. App. 2007). 
Filed: July 2, 2008
Do not publish